EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is effective on the 1st day of April,
2013, by and between Insmed Incorporated, a Virginia corporation (the
“Company”), and Matthew Pauls (hereinafter, the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms herein described.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

1.             Definitions. When used in this Agreement, the following terms
shall have the following meanings:

 

(a)           “Accrued Obligations” means:

 

(i)            all accrued but unpaid Base Salary through the end of the Term of
Employment;

 

(ii)           any unpaid or unreimbursed expenses incurred in accordance with
Company policy, including amounts due under Section 5(a) hereof, to the extent
incurred during the Term of Employment;

 

(iii)          any accrued but unpaid benefits provided under the Company’s
employee benefit plans, subject to and in accordance with the terms of those
plans;

 

(iv)          rights to indemnification by virtue of the Executive’s position as
an officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof; and

 

(v)           any accrued but unused vacation pay.

 

(b)           “Base Salary” means the salary provided for in Section 4(a) hereof
or any increased salary granted to Executive pursuant to Section 4(a) hereof.

 

(c)           “Beneficial Ownership” shall have the meaning ascribed to such
term in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended.

 

(d)           “Board” means the Board of Directors of the Company.

 

1

--------------------------------------------------------------------------------


 

(e)           “Bonus” means any bonus payable to the Executive pursuant to
Section 4(b) hereof.

 

(f)            “Cause” means:

 

(i)            a conviction of the Executive, or a plea of nolo contendere, to a
felony involving moral turpitude; or

 

(ii)           willful misconduct or gross negligence by the Executive
resulting, in either case, in material economic harm to the Company or any
Related Entities; or

 

(iii)          a willful failure by the Executive to carry out the reasonable
and lawful directions of the Board and failure by the Executive to remedy the
failure within thirty (30) days after receipt of written notice of same from the
Board; or

 

(iv)          fraud, embezzlement, theft or dishonesty of a material nature by
the Executive against the Company or any Related Entity, or a willful material
violation by the Executive of a policy or procedure of the Company or any
Related Entity, resulting, in any case, in material economic harm to the Company
or any Related Entity; or

 

(v)           a willful material breach by the Executive of this Agreement and
failure by the Executive to remedy the material breach within 30 days after
receipt of written notice of same, by the Board.

 

(g)           “Change in Control” means:

 

(i)            The acquisition by any Person of Beneficial Ownership of at least
40% of either (A) the value of the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a “Controlling Interest”); provided, however, that for purposes of this
definition, the following acquisitions shall not constitute or result in a
Change of Control: (v) any acquisition directly from the Company; (w) any
acquisition by the Company; (x) any acquisition by any person that as of the
Commencement Date owns Beneficial Ownership of a Controlling Interest; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary of the Company; or (z) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) below; or

 

(ii)           During any period of two consecutive years (not including any
period prior to the Commencement Date) individuals who constitute the Board on
the Commencement Date (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Commencement Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office

 

2

--------------------------------------------------------------------------------


 

occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or

 

(iii)          Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the Persons who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) of the Company or
such Acquiring Corporation) beneficially owns, directly or indirectly, more than
40% of the then outstanding shares of common stock of the corporation resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the Board of Directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(iv)          approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, no event or transaction will constitute a Change
in Control hereunder unless it also constitutes a “change in control event”
under Section 409A of the Code.

 

(h)           “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended from time to time.

 

(i)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(j)            “Commencement Date” means April 1, 2013.

 

(k)           “Competitive Activity” means (i) the discovery, design,
development, distribution, marketing or sale of inhalation therapies for lung
diseases and/or disorders, or (ii) any other activity in competition with the
material activities of the Company or any of its Related Entities, in either
case in any of the States within the United States, or countries within the
world,

 

3

--------------------------------------------------------------------------------


 

in which the Company or any of its Related Entities conducts business.  For this
purpose, the activities of the Company and its Related Entities, and where the
Company and its Relates Entities do business, will be determined as of the
earlier of the date of the application of this definition or the Termination
Date.

 

(l)            “Confidential Information” means all trade secrets and
information disclosed to the Executive or known by the Executive as a
consequence of or through the unique position of his employment with the Company
or any Related Entity (including information conceived, originated, discovered
or developed by the Executive and information acquired by the Company or any
Related Entity from others) prior to or after the date hereof, and not generally
or publicly known (other than as a result of unauthorized disclosure by the
Executive), about the Company or any Related Entity or its business.
Confidential Information includes, but is not limited to, inventions, ideas,
designs, computer programs, circuits, schematics, formulas, algorithms, trade
secrets, works of authorship, mask works, developmental or experimental work,
processes, techniques, improvements, methods of manufacturing, know-how, data,
financial information and forecasts, product plans, marketing plans and
strategies, price lists, customer lists and contractual obligations and terms
thereof, data, documentation and other information, in whatever form disclosed,
relating to the Company or any Related Entity, including, but not limited to,
financial statements, financial projections, business plans, listings and
contractual obligations and terms thereof, components of intellectual property,
unique designs, methods of manufacturing or other technology of the Company or
any Related Entity.

 

(m)          “Disability” means the Executive’s inability, or failure, to
perform the essential functions of his position, with or without reasonable
accommodation, for any period of six months or more in any 12 month period, by
reason of any medically determinable physical or mental impairment.

 

(n)           “Equity Awards” means any stock options, restricted stock,
restricted stock units, stock appreciation rights, phantom stock or other equity
based awards granted by the Company to the Executive.

 

(o)           “Excise Tax” means any excise tax imposed by Section 4999 of the
Code, together with any interest and penalties imposed with respect thereto, or
any interest or penalties are incurred by the Executive with respect to any such
excise tax.

 

(p)           “Good Reason” means the occurrence of any of the following: (i) a
material diminution in the Executive’s base compensation; (ii) a material
diminution in the Executive’s authority, duties, or responsibilities; (iii) a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report; (iv) the Company’s or
Related Entity’s requiring the Executive to be based at any office or location
outside of 50 miles from the location of employment or service as of the
effective date of this Agreement, except for travel reasonably required in the
performance of the Executive’s responsibilities; or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement. 
For purposes of this Agreement, Good Reason shall not be deemed to exist unless
the Executive’s termination of employment for Good Reason occurs within six
months following the initial existence of one of the conditions specified in
clauses (i) through (v) above, the Executive provides the Company with written
notice of the existence of such

 

4

--------------------------------------------------------------------------------


 

condition within 90 days after the initial existence of the condition, and the
Company fails to remedy the condition within 30 days after its receipt of such
notice.

 

(q)           “Group” shall have the meaning ascribed to such term in
Section 13(d) of the Securities Exchange Act of 1934.

 

(r)            “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934 and used in Sections
13(d) and 14(d) thereof.

 

(s)            “Pro-Rata Bonus” means the Bonus that (but for the cessation of
the Executive’s employment) would otherwise have been payable to the Executive
for the fiscal year in which the Termination Date occurs (based on actual
performance outcomes for that year), multiplied by the following fraction:
(i) the number of days that the Executive was employed by the Company during
that fiscal year, divided by (ii) 365.  For this purpose, the Bonus that would
otherwise have been payable to the Executive shall be determined in good faith
and in the same manner applicable to active named executive officers of the
Company.

 

(t)            “Related Entity” means any Person controlling, controlled by or
under common control with the Company or any of its subsidiaries.  For this
purpose, the terms controlling,” “controlled by” and “under common control with”
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including (without limitation) the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

 

(u)           “Restricted Period” shall be the Term of Employment and the one
year period immediately following termination of the Term of Employment.

 

(v)           “Severance Amount” shall mean an amount equal to one-half of the
Executive’s annual Base Salary, as in effect immediately prior to the
Termination Date.

 

(w)          “Severance Term” means the six month period following the date on
which the Term of Employment ends.

 

(x)           “Target Bonus” has the meaning described in Section 4(b).

 

(y)           “Term of Employment” means the period during which the Executive
shall be employed by the Company pursuant to the terms of this Agreement, which
period shall begin on the Commencement Date and continue until terminated in
accordance with Section 6 hereof.

 

(z)           “Termination Date” means the date on which the Term of Employment
ends.

 

2.             Employment. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company during the Term of Employment
on the terms and conditions set forth herein.

 

5

--------------------------------------------------------------------------------


 

3.             Duties of Executive. During the Term of Employment, the Executive
shall be employed and serve as the Chief Commercial Officer of the Company, and
shall have such duties typically associated with such title, including, without
limitation supervising all sales and marketing activities. The Executive shall
faithfully and diligently perform all services as may be assigned to him by
Executive Management or the Board in their discretion of the company or its
subsidiaries.  The Executive shall devote his full business time, attention and
efforts to the performance of his duties under this Agreement, render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company.  The Executive shall not engage in any
other business or occupation during the Term of Employment, including, without
limitation, any activity that (i) conflicts with the interests of the Company or
its subsidiaries, (ii) interferes with the proper and efficient performance of
his duties for the Company, or (iii) interferes with the exercise of his
judgment in the Company’s best interests.  Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (w) serve on up to two outside corporate or
scientific advisory boards with prior notice to, and approval by, the Board,
(x) serve on civic or charitable boards or committees, (y) deliver lectures,
fulfill speaking engagements or teach at educational institutions, or (z) manage
personal investments, so long as such activities do not constitute a Competitive
Activity or significantly interfere with or significantly detract from the
performance of the Executive’s responsibilities to the Company in accordance
with this Agreement.

 

4.             Compensation.

 

(a)           Base Salary. The Executive shall receive a Base Salary at the
annual rate of $385,000.00 during the Term of Employment, with such Base Salary
payable in installments consistent with the Company’s normal payroll schedule,
subject to applicable withholding and other taxes.  The Base Salary shall be
reviewed, at least annually, for merit increases and may, by action and in the
discretion of the Board, be increased at any time or from time to time, but may
not be decreased from the then current Base Salary.

 

(b)           Bonuses.  During the Term of Employment, the Executive shall
participate in the Company’s annual incentive compensation plan, program and/or
arrangements applicable to senior-level executives, as established and modified
from time to time by the Compensation Committee of the Board in its sole
discretion.  During the Term of Employment, the Executive shall have a target
bonus opportunity under such plan or program equal to 40% of his current Base
Salary, (the “Target Bonus”), based on satisfaction of performance criteria to
be established by the Compensation Committee of the Board within the first three
months of each fiscal year that begins during the Term of Employment (or, for
2013, within 30 days of the Commencement Date).  The bonus calculation for 2013,
shall not be prorated as long as the Executive commences employment on or prior
to April 1, 2013.  Payment of annual incentive compensation awards shall be made
in the same manner and at the same time that other senior-level executives
receive their annual incentive compensation awards and, except as otherwise
provided herein, will be subject to the Executive’s continued employment through
the applicable payment date.

 

6

--------------------------------------------------------------------------------


 

5.             Expense Reimbursement and Other Benefits.

 

(a)           Reimbursement of Expenses. Upon the submission of proper
substantiation by the Executive, and subject to such rules and guidelines as the
Company may from time to time adopt with respect to the reimbursement of
expenses of executive personnel, the Company shall reimburse the Executive for
all reasonable expenses actually paid or incurred by the Executive during the
Term of Employment in the course of and pursuant to the business of the
Company.  The Executive shall account to the Company in writing for all expenses
for which reimbursement is sought and shall supply to the Company copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Company. In addition, the Company shall reimburse the Executive for (or directly
pay) reasonable attorneys’ fees incurred by the Executive in the negotiation and
drafting of this Agreement, up to a maximum of $5,000.

 

(b)           Compensation/Benefit Programs. During the Term of Employment, the
Executive shall be entitled to participate in all medical, dental,
hospitalization, accidental death and dismemberment, disability, travel and life
insurance plans, and any and all other plans as are from time to time offered by
the Company to its executive personnel, including savings, pension,
profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans.

 

(c)           Working Facilities. During the Term of Employment, the Company
shall furnish the Executive with an office, administrative help and such other
facilities similar to those provided to similarly situated executives of the
Company.  The Executive’s principal place of employment (subject to reasonable
travel) shall be Monmouth Junction, NJ.

 

(d)           Stock Options.

 

(i)            As a material inducement to entering into this Agreement, as soon
as is practicable, following Executive’s employment hereunder, and subject to
final approval of the Board, the Company will grant to the Executive a stock
option with respect to 200,000 shares of the Company’s common stock on terms and
conditions consistent with the Company’s standard option agreement and stock
incentive plan.  In addition, as a material inducement to entering into this
Agreement, as soon as is practicable, following Executive’s employment
hereunder, and subject to final approval of the Board, the Company will grant to
the Executive a stock option with respect to 100,000 shares of the Company’s
common stock that will vest 100% when cumulative revenues from all approved
products exceed $25mm, and with such other terms and conditions consistent with
the Company’s standard option agreement and stock incentive plan.  For the
avoidance of doubt, these stock option awards are intended to be a material
inducement to the Executive’s entering into this Agreement and will be made
outside of the Company’s existing stock incentive plan.

 

(ii)           During the Term of Employment, the Executive shall be eligible to
be granted additional Equity Awards.  The number and type of such additional
Equity Awards, and the terms and conditions thereof, shall be determined by the
Compensation Committee of the Board, in its discretion.

 

7

--------------------------------------------------------------------------------


 

(e)           Reimbursement for Relocation Expenses to be repaid to prior
employer

 

(i)            In the event that the Executive is required to repay his prior
employer for expenses associated with relocation from New Jersey to California,
the Company with the supporting documentation will reimburse the Executive for
these expenses up to $50,000.

 

(f)            Vacation. The Executive shall be entitled to four weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder.  Up to two weeks of unused vacation time
may be carried forward into any succeeding calendar year; provided, however, in
no event shall the amount of vacation time available to the Executive annually
under this Agreement, inclusive of any carryover time, exceed six weeks in the
aggregate.

 

6.             Termination.

 

(a)           General. The Term of Employment shall terminate upon the earliest
to occur of (i) the Executive’s death, (ii) a termination by the Company by
reason of the Executive’s Disability, (iii) a termination by the Company with or
without Cause, or (iv) a termination by Executive with or without Good Reason. 
Upon any termination of Executive’s employment for any reason, except as may
otherwise be requested by the Company in writing and agreed upon in writing by
Executive, the Executive shall resign from any and all directorships, committee
memberships or any other positions Executive holds with the Company or any of
its Related Entities.

 

(b)           Termination By Company for Cause. The Company shall at all times
have the right, upon written notice to the Executive, to terminate the Term of
Employment, for Cause.  In no event shall a termination of the Executive’s
employment for Cause occur unless the Company gives written notice to the
Executive in accordance with this Agreement stating with reasonable specificity
the events or actions that constitute Cause and providing the Executive with an
opportunity to cure (if curable) within a reasonable period of time.  Cause
shall in no event be deemed to exist except upon a decision made by the Board,
at a meeting, duly called and noticed, to which the Executive (and the
Executive’s counsel) shall be invited upon proper notice and shall be permitted
to present evidence.  For purposes of this Section 6(b), any good faith
determination by the Board of Cause shall be binding and conclusive on all
interested parties.  In the event that the Term of Employment is terminated by
the Company for Cause, Executive shall be entitled only to the Accrued
Obligations, payable as and when those amounts would have been payable had the
Term of Employment not ended.

 

(c)           Disability. The Company shall have the option, in accordance with
applicable law, to terminate the Term of Employment upon written notice to the
Executive, at any time during which the Executive is suffering from a
Disability.  In the event that the Term of Employment is terminated due to the
Executive’s Disability, the Executive shall be entitled to (i) the Accrued
Obligations, payable as and when those amounts would have been paid had the Term
of Employment not ended, (ii) the Pro-Rata Bonus, payable within 2 ½ months
following the end of the fiscal year in which the Termination Date occurs, and
(iii) any insurance benefits to which he and his beneficiaries are entitled as a
result of his Disability.

 

8

--------------------------------------------------------------------------------


 

(d)           Death. In the event that the Term of Employment is terminated due
to the Executive’s death, the Executive’s estate shall be entitled to (i) the
Accrued Obligations, payable as and when those amounts would have been paid had
the Term of Employment not ended, (ii) the Pro-Rata Bonus, payable within 2 ½
months following the end of the fiscal year in which the Termination Date
occurs, and (iii) any insurance benefits to which he and his beneficiaries are
entitled as a result of his death.

 

(e)           Termination Without Cause or Resignation With Good Reason. The
Company may terminate the Term of Employment without Cause, and the Executive
may terminate the Term of Employment for Good Reason, at any time upon written
notice.  If the Term of Employment is terminated by the Company without Cause
(other than due to the Executive’s death or Disability) or by the Executive for
Good Reason, in either case prior to the date of a Change in Control or more
than one year after a Change in Control, the Executive shall be entitled to the
following:

 

(i)            The Accrued Obligations, payable as and when those amounts would
have been paid had the Term of Employment not ended;

 

(ii)           Any unpaid Bonus in respect to any completed fiscal year that has
ended on or prior to the Termination Date, payable within 2 ½ months following
the last day of the month in which the Termination Date occurs;

 

(iii)          The Pro-Rata Bonus, payable within 2 ½ months following the end
of the fiscal year in which the Termination Date occurs;

 

(iv)          The Severance Amount, payable in equal installments consistent
with the Company’s normal payroll schedule over the 6 month period beginning
with the first regularly scheduled payroll date that occurs more than 30 days
following the Termination Date;

 

(v)           Provided that the Executive timely elects continued coverage under
COBRA, the Company will reimburse the Executive for the monthly COBRA cost of
continued health and dental coverage of the Executive and his qualified
beneficiaries paid by the Executive under the health and dental plans of the
Company, less the amount that the Executive would be required to contribute for
health and dental coverage if the Executive were an active employee of the
Company, for 6  months (or, if less, for the duration that such COBRA coverage
is available to Executive); and

 

(vi)          Acceletated vesting, as of the Termination Date, of any stock
options that would have otherwise vested within six months following the
Termination Date.

 

(f)            Termination by Executive Without Good Reason. The Executive may
terminate his employment without Good Reason by providing the Company 30 days’
written notice of such termination.  In the event of a termination of employment
by the Executive under this Section 6(f), the Executive shall be entitled only
to the Accrued Obligations payable as and when those amounts would have been
payable had the Term of Employment not ended.  In the event of termination of
the Executive’s employment under this Section 6(f), the Company may, in its sole
and absolute discretion, by written notice, accelerate such date of termination
and still have it treated as a termination without Good Reason.

 

9

--------------------------------------------------------------------------------


 

(g)           Change in Control of the Company. If the Executive’s employment is
terminated by the Company (or any entity to which the obligations and benefits
under this Agreement have been assigned, pursuant to Section 10) without Cause
or by the Executive for Good Reason during the one year period immediately
following the Change in Control, then the Executive shall be entitled to the
same payments, rights and benefits described in Section 6(e), subject to the
following enhancements:

 

(i)            The Severance Amount will be doubled and will be paid in a
lump-sum on the first regularly scheduled payroll date that occurs more than 30
days following the Termination Date (rather than in installments over 12
months);

 

(ii)           Provided that the Executive timely elects continued coverage
under COBRA, the Company will reimburse the Executive for the monthly COBRA cost
of continued health and dental coverage of the Executive and his qualified
beneficiaries paid by the Executive under the health and dental plans of the
Company, less the amount that the Executive would be required to contribute for
health and dental coverage if the Executive were an active employee of the
Company, for 12  months (or, if less, for the duration that such COBRA coverage
is available to Executive); and

 

(iii)          All time-vested Equity Awards will vest in full.

 

(h)           Release.  All rights, payments and benefits due to the Executive
under this Article 6 (other than the Accrued Obligations) shall be conditioned
on the Executive’s execution of a general release of claims against the Company
and its affiliates substantially in the form attached hereto as Exhibit A (the
“Release”) and on that Release becoming effective and irrevocable within 30 days
following the Termination Date.

 

(i)            Section 280G Certain Reductions of Payments by the Company.

 

(i)            Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Company
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or distributions pursuant to this
Agreement are hereinafter referred to as “Agreement Payments”) shall be reduced
to the Reduced Amount.  The “Reduced Amount” shall be an amount expressed in
present value that avoids any Payment being nondeductible by the Company because
of Section 280G of the Code.  To the extent necessary to avoid imposition of the
Excise Tax, the amounts payable or benefits to be provided to the Executive
shall be reduced such that the reduction of compensation to be provided to the
Executive is minimized.  In applying this principle, the reduction shall be made
in a manner consistent with the requirements of Section 409A of the Code, and
where two economically equivalent amounts are subject to reduction but payable
at different times, such amounts shall be reduced on a pro rata basis (but not
below zero).  Anything to the contrary notwithstanding, if the Reduced Amount is
zero and it is determined further that any Payment which is not an Agreement
Payment would nevertheless be nondeductible by the Company for Federal income
tax purposes because of

 

10

--------------------------------------------------------------------------------


 

Section 280G of the Code, then the aggregate present value of Payments which are
not Agreement Payments shall also be reduced (but not below zero) to an amount
expressed in present value which maximizes the aggregate present value of
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code.  If a reduction of any Payment is required pursuant
to this Section 6(i), such reduction shall occur to the amounts in the order
that results in the greatest economic present value of all payments and benefits
actually made or provided to the Executive.  For purposes of this Section 6(i),
present value shall be determined in accordance with Section 280G(d)(4) of the
Code.

 

(ii)           All determinations required to be made under this
Section 6(i) shall be made by a tax or compensation consulting firm of national
reputation selected by the Company (the “Consulting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within 20
business days of the date of termination or such earlier time as is requested by
the Company and an opinion to the Executive that he has substantial authority
not to report any excise tax on his Federal income tax return with respect to
any Payments.  Any such determination by the Consulting Firm shall be binding
upon the Company and the Executive.  Within five business days thereafter, the
Company shall pay to or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement.  All fees and
expenses of the Consulting Firm incurred in connection with the determinations
contemplated by this Section 6(i) shall be borne by the Company.

 

(iii)          As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Consulting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made (“Overpayment”) or that additional Payments which will
not have been made by the Company could have been made (“Underpayment”), in each
case, consistent with the calculations required to be made hereunder. In the
event that the Consulting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Consulting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be promptly repaid to the Company by the
Executive.  In the event that the Consulting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

 

(j)            Cooperation. Following the Term of Employment, the Executive
shall give his assistance and cooperation willingly, upon reasonable advance
notice with due consideration for his other business or personal commitments, in
any matter relating to his position with the Company, or his expertise or
experience as the Company may reasonably request, including his attendance and
truthful testimony where deemed appropriate by the Company, with respect to any
investigation or the Company’s defense or prosecution of any existing or future
claims or litigations or other proceedings relating to matters in which he was
involved or potentially had knowledge by virtue of his employment with the
Company. In no event shall his cooperation materially interfere with his
services for a subsequent employer or other similar service recipient. To the
extent permitted by law, the Company agrees that (i) it shall promptly reimburse
the Executive for his reasonable and documented expenses in

 

11

--------------------------------------------------------------------------------


 

connection with his rendering assistance and/or cooperation under this
Section 6(j) upon his presentation of documentation for such expenses and
(ii) the Executive shall be reasonably compensated for any continued material
services as required under this Section 6(j).

 

(k)           Return of Company Property. Following the Termination Date, the
Executive or his personal representative shall return all Company property in
his possession, including but not limited to all computer equipment (hardware
and software), telephones, facsimile machines, palm pilots and other
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients (provided that
the Executive may retain a copy the addresses contained in his rolodex, palm
pilot, PDA or similar device).

 

(l)            Compliance with Section 409A.

 

(i)            General.  It is the intention of both the Company and the
Executive that the benefits and rights to which the Executive could be entitled
pursuant to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder
(“Section 409A”), to the extent that the requirements of Section 409A are
applicable thereto, and the provisions of this Agreement shall be construed in a
manner consistent with that intention.

 

(ii)           Distributions on Account of Separation from Service. If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this Agreement on account of termination of the Executive’s
employment shall be made unless and until the Executive incurs a “separation
from service” within the meaning of Section 409A.

 

(iii)          Six Month Delay for Specified Employees.  If the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code), then no payment or benefit that is considered deferred compensation
subject to Section 409A of the Code (and not exempt from Section 409A of the
Code as a short term deferral or otherwise) that is payable on account of the
Executive’s “separation from service”, as that term is defined for purposes of
Section 409A, shall be made before the date that is six months after the
Executive’s “separation from service” (or, if earlier, the date of the
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

 

(iv)          Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, any series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

 

12

--------------------------------------------------------------------------------


 

(v)           Taxable Reimbursements and In-Kind Benefits.

 

(A)          Any reimbursements by the Company to the Executive of any eligible
expenses under this Agreement that are not excludable from the Executive’s
income for Federal income tax purposes (the “Taxable Reimbursements”) shall be
made by no later than the last day of the taxable year of the Executive
following the year in which the expense was incurred.

 

(B)          The amount of any Taxable Reimbursements, and the value of any
in-kind benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.

 

(C)          The right to Taxable Reimbursement, or in-kind benefits, shall not
be subject to liquidation or exchange for another benefit.

 

(vi)          No Guaranty of 409A Compliance. Notwithstanding the foregoing, the
Company does not make any representation to the Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.

 

7.             Restrictive Covenants.

 

(a)           Non-competition. At all times during the Restricted Period, the
Executive shall not, directly or indirectly (whether as a principal, agent,
partner, employee, officer, investor, owner, consultant, board member, security
holder, creditor or otherwise), engage in any Competitive Activity, or have any
direct or indirect interest in any sole proprietorship, corporation, company,
partnership, association, venture or business or any other person or entity that
directly or indirectly (whether as a principal, agent, partner, employee,
officer, investor, owner, consultant, board member, security holder, creditor,
or otherwise) engages in a Competitive Activity; provided that the foregoing
shall not apply to the Executive’s ownership of securities of the Company or the
acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, and that are listed or admitted for trading on any United
States national securities exchange or that are quoted on the Nasdaq Stock
Market, or any similar system or automated dissemination of quotations of
securities prices in common use, so long as the Executive does not control,
acquire a controlling interest in or become a member of a group which exercises
direct or indirect control of, more than five percent of any class of capital
stock of such corporation.

 

(b)           Nonsolicitation of Employees and Certain Other Third Parties. At
all times during the Restricted Period, the Executive shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity (i) employ or attempt to employ or enter into any
contractual arrangement with any employee, consultant or

 

13

--------------------------------------------------------------------------------


 

individual contractor performing services for the Company, or any Related
Entity, unless such employee, consultant or independent contractor, has not been
employed or engaged by the Company for a period in excess of six months, and/or
(ii) call on, solicit, or engage in business with, any of the actual or targeted
prospective customers or clients of the Company or any Related Entity on behalf
of any person or entity in connection with any Competitive Activity, nor shall
the Executive make known the names and addresses of such actual or targeted
prospective customers or clients, or any information relating in any manner to
the trade or business relationships of the Company or any Related Entities with
such customers or clients, other than in connection with the performance of the
Executive’s duties under this Agreement, and/or (iii) persuade or encourage or
attempt to persuade or encourage any persons or entities with whom the Company
or any Related Entity does business or has some business relationship to cease
doing business or to terminate its business relationship with the Company or any
Related Entity or to engage in any Competitive Activity on its own or with any
competitor of the Company or any Related Entity.

 

(c)           Confidential Information. The Executive shall not at any time
divulge, communicate, use to the detriment of the Company or any Related Entity
or for the benefit of any other person or persons, or misuse in any way, any
Confidential Information pertaining to the business of the Company. Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company or any Related Entity (which shall
include, but not be limited to, information concerning the Company’s or any
Related Entity’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company and its Related Entities that
is received by the Executive in confidence and as a fiduciary, and the Executive
shall remain a fiduciary to the Company and its Related Entities with respect to
all of such information. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information as
required to perform his duties under this Agreement or to the extent required by
law. If any person or authority makes a demand on the Executive purporting to
legally compel him to divulge any Confidential Information, the Executive
immediately shall give notice of the demand to the Company so that the Company
may first assess whether to challenge the demand prior to the Executive’s
divulging of such Confidential Information. The Executive shall not divulge such
Confidential Information until the Company either has concluded not to challenge
the demand, or has exhausted its challenge, including appeals, if any. Upon
request by the Company, the Executive shall deliver promptly to the Company upon
termination of his services for the Company, or at any time thereafter as the
Company may request, all memoranda, notes, records, reports, manuals, drawings,
designs, computer files in any media and other documents (and all copies
thereof) containing such Confidential Information.

 

(d)           Ownership of Developments. All processes, concepts, techniques,
inventions and works of authorship, including new contributions, improvements,
formats, packages, programs, systems, machines, compositions of matter
manufactured, developments, applications and discoveries, and all copyrights,
patents, trade secrets, or other intellectual prope1ty rights associated
therewith conceived, invented, made, developed or created by the Executive
during the Term of Employment either during the course of performing work for
the Company or its Related Entities, or their clients, or which are related in
any manner to the business (commercial or experimental) of the Company or its
Related Entities or their clients

 

14

--------------------------------------------------------------------------------


 

(collectively, the “Work Product”) shall belong exclusively to the Company and
its Related Entities and shall, to the extent possible, be considered a work
made by the Executive for hire for the Company and its Related Entities within
the meaning of Title 17 of the United States Code. To the extent the Work
Product may not be considered work made by the Executive for hire for the
Company and its Related Entities, the Executive agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product. Upon the request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. The Executive shall further: (i) promptly disclose the Work
Product to the Company; (ii) assign to the Company or its assignee, without
additional compensation, all patent or other rights to such Work Product for the
United States and foreign countries; (iii) sign all papers necessary to carry
out the foregoing; and (iv) give testimony in support of his inventions, all at
the sole cost and expense of the Company.

 

(e)           Books and Records. All books, records, and accounts relating in
any manner to the customers or clients of the Company or its Related Entities,
whether prepared by the Executive or otherwise coming into the Executive’s
possession, shall be the exclusive property of the Company and its Related
Entities and shall be returned immediately to the Company on termination of the
Executive’s employment hereunder or on the Company’s request at any time.

 

(f)            Acknowledgment by Executive. The Executive acknowledges and
confirms that the restrictive covenants contained in this Section 7 (including
without limitation the length of the term of the provisions of this Section 7)
are reasonably necessary to protect the legitimate business interests of the
Company and its Related Entities, and are not overbroad, overlong, or unfair and
are not the result of overreaching, duress or coercion of any kind. The
Executive further acknowledges and confirms that the compensation payable to the
Executive under this Agreement is in consideration for the duties and
obligations of the Executive hereunder, including the restrictive covenants
contained in this Section 7, and that such compensation is sufficient, fair and
reasonable. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Section 7 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company and its Related Entities is such as would cause the
Company and its Related Entities serious injury or loss if he were to use such
ability and knowledge to the benefit of a competitor or were to compete with the
Company or its Related Entities in violation of the terms of this Section 7. The
Executive further acknowledges that the restrictions contained in this Section 7
are intended to be, and shall be, for the benefit of and shall be enforceable
by, the Company’s successors and assigns. The Executive expressly agrees that
upon any breach or violation of the provisions of this Section 7, the Company
shall be entitled to seek in addition to any other rights or remedies it may
have, to (i) temporary and/or permanent injunctive relief in any court of
competent jurisdiction as described in Section 7(i) hereof, and (ii) such
damages as are provided at law or in equity. The existence of any claim or

 

15

--------------------------------------------------------------------------------


 

cause of action against the Company or its Related Entities, whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement of the restrictions contained in this Section 7.

 

(g)           Reformation by Court. In the event that a court of competent
jurisdiction shall determine that any provision of this Article 7 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Article 7 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.

 

(h)           Extension of Time. If the Executive shall be in violation of any
provision of this Section 7, then each time limitation set forth in this
Section 7 shall be extended for a period of time equal to the period of time
during which such violation or violations occur.  If the Company or any Related
Entity seeks injunctive relief from such violation in any court, then the
covenants set forth in this Section 7 shall be extended for a period of time
equal to the pendency of such proceeding including all appeals by the Executive.

 

(i)            Injunction. It is recognized and hereby acknowledged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Section 7 of this Agreement may cause irreparable harm and damage to the
Company, and its Related Entities, the monetary amount of which may be virtually
impossible to ascertain.  As a result, the Executive recognizes and hereby
acknowledges that the Company and its Related Entities shall be entitled to seek
an injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Section 7 of this
Agreement by the Executive or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.

 

8.             Representations and Warranties of Executive. The Executive
represents and warrants to the Company that:

 

(a)           The Executive’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;

 

(b)           The Executive has not violated, and in connection with his
employment with the Company will not violate, any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer by
which he is or may be bound; and

 

(c)           In connection with Executive’s employment with the Company, he
will not use any confidential or proprietary information that he may have
obtained in connection with employment with any prior employer; and

 

(d)           The Executive has not (i) been convicted of any felony; or
(ii) committed any criminal act with respect to Executive’s current or any prior
employment; and

 

(e)           The Executive is not dependent on alcohol or the illegal use of
drugs. The Executive recognizes that Company shall have the right to conduct
random drug testing of its employees and that Executive may be called upon in
such a manner.

 

16

--------------------------------------------------------------------------------


 

9.             Taxes.  All payments or transfers of property made by the Company
to the Executive or his estate or beneficiaries shall be subject to the
withholding of such amounts relating to taxes as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.

 

10.          Assignment. The Company shall have the right to assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation or other entity with or into which the Company may hereafter
merge or consolidate or to which the Company may transfer all or substantially
all of its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

 

11.          Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New Jersey,
without regard to principles of conflict of laws.

 

12.          Jurisdiction and Venue. The patties acknowledge that a substantial
portion of the negotiations, anticipated performance and execution of this
Agreement occurred or shall occur in Monmouth, New Jersey, and that, therefore,
without limiting the jurisdiction or venue of any other federal or state courts,
each of the parties irrevocably and unconditionally (i) agrees that any suit,
action or legal proceeding arising out of or relating to this Agreement which is
expressly permitted by the terms of this Agreement to be brought in a court of
law, may be brought in the courts of record of the State of New Jersey in
Monmouth County or the court of the United States, District of New Jersey;
(ii) consents to the jurisdiction of each such court in any such suit, action or
proceeding; (iii) waives any objection which it or he may have to the laying of
venue of any such suit, action or proceeding in any of such courts; and
(iv) agrees that service of any court papers may be effected on such party by
mail, as provided in this Agreement, or in such other manner as may be provided
under applicable laws or court rules in such courts.

 

13.          Entire Agreement. This Agreement, together with the exhibit
attached hereto, constitutes the entire agreement between the patties hereto
with respect to the subject matter hereof and, upon its effectiveness, shall
supersede all prior agreements, understandings and arrangements, both oral and
written, between the Executive and the Company (or any of its Related Entities)
with respect to such subject matter.  This Agreement may not be modified in any
way unless by a written instrument signed by both the Company and the Executive.

 

14.          Notices. All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein. Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon receipt by the addressee, as evidenced by the return
receipt thereof.  Notice shall be sent (i) if to the Company, addressed to 9
Deer Park Drive, Suite C, Monmouth Junction, NJ 08852-1919, Attention: General
Counsel, and (ii) if to the Executive, to his address as

 

17

--------------------------------------------------------------------------------


 

reflected on the payroll records of the Company, or to such other address as
either party shall request by notice to the other in accordance with this
provision.

 

15.          Benefits; Binding Effect. This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

 

16.          Right to Consult with Counsel; No Drafting Party. The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are not unreasonable.  The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a patty on the basis of who drafted the Agreement.

 

17.          Severability. The invalidity of any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being valid in law, and, in the event that any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall be declared invalid, this Agreement shall be construed as if
such invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, provisions or provisions, section or sections or article or articles
had not been inserted.  If such invalidity is caused by length of time or size
of area, or both, the otherwise invalid provision will be considered to be
reduced to a period or area which would cure such invalidity.

 

18.          Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.

 

19.          Damages; Attorneys’ Fees.  Nothing contained herein shall be
construed to prevent the Company or the Executive from seeking and recovering
from the other damages sustained by either or both of them as a result of its or
his breach of any term or provision of this Agreement.  Each party shall bear
its own costs and attorneys’ fees.

 

20.          Waiver of Jury Trial. The Executive hereby knowingly, voluntarily
and intentionally waives any right that the Executive may have to a trial by
jury in respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.

 

21.          No Set-off or Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set- off, counterclaim, recoupment,
defense or other claim, right or action which

 

18

--------------------------------------------------------------------------------


 

the Company may have against the Executive or others.  In the event of any
termination of the Executive’s employment under this Agreement, he shall be
under no obligation to seek other employment or otherwise in any way to mitigate
the amount of any payment provided for hereunder.

 

22.          Section Headings. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

23.          No Third Party Beneficiary.  The Related Entities are intended
third party beneficiaries of this Agreement.  Otherwise, nothing expressed or
implied in this Agreement is intended, or shall be construed, to confer upon or
give any person other than the Company, the parties hereto and their respective
heirs, personal representatives, legal representatives, successors and permitted
assigns, any rights or remedies under or by reason of this Agreement.

 

24.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument and agreement.

 

25.          Indemnification.

 

(a)           Subject to limitations imposed by law, the Company shall indemnify
and hold harmless the Executive to the fullest extent permitted by law from and
against any and all claims, damages, expenses (including attorneys’ fees),
judgments, penalties, fines, settlements, and all other liabilities incurred or
paid by him in connection with the investigation, defense, prosecution,
settlement or appeal of any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative and to
which the Executive was or is a party or is threatened to be made a party by
reason of the fact that the Executive is or was an officer, employee or agent of
the Company, or by reason of anything done or not done by the Executive in any
such capacity or capacities, provided that the Executive acted in good faith, in
a manner that was not grossly negligent or constituted willful misconduct and in
a manner he reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney’s fees) incurred by the Executive as a
result of the Executive being called as a witness in his capacity as a current
or former officer or director of the Company.

 

(b)           The Company shall pay any expenses (including attorneys’ fees),
judgments, penalties, fines, settlements, and other liabilities incurred by the
Executive in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 25 in advance of the final disposition of
such action, suit or proceeding.  The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than ten days following
the Executive’s delivery to the Company of a written request for an advance
pursuant to this Section 25, together with a reasonable accounting of such
expenses.

 

19

--------------------------------------------------------------------------------


 

(c)           The Executive hereby undertakes and agrees to repay to the Company
any advances made pursuant to this Section 25 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.

 

(d)           The Company shall make the advances contemplated by this
Section 25 regardless of the Executive’s financial ability to make repayment,
and regardless whether indemnification of the Executive by the Company will
ultimately be required.  Any advances and undertakings to repay pursuant to this
Section 25 shall be unsecured and interest-free.

 

(e)           The provisions of this Section 25 shall survive the Term of
Employment.

 

[Signatures on Following Page]

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

 

COMPANY:

 

 

 

Insmed Incorporated, a Virginia corporation

 

 

 

By:

 

 

Name:

Will Lewis

 

Title:

President and CEO

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

Matthew Pauls

 

20

--------------------------------------------------------------------------------


 

Exhibit A

 

General Release of Claims

 

1.             Matthew Pauls (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the consideration received pursuant to Sections
6(e) [and 6(g)] of the Employment Agreement (the “Severance Benefits”) to which
this release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge Insmed Incorporated (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment. 
Without limiting the generality of the release provided above, Executive
expressly waives any and all claims under Age Discrimination in Employment Act
(“ADEA’’) that he may have as of the date hereof.  Executive further understands
that, by signing this General Release of Claims, he is in fact waiving,
releasing and forever giving up any claim under the ADEA as well as all other
laws within the scope of this paragraph 1 that may have existed on or prior to
the date hereof.  Notwithstanding anything in this paragraph 1 to the contrary,
this General Release of Claims shall not apply to (i) any rights to receive any
payments or benefits to which the Executive is entitled under COBRA, (ii) any
rights or claims that may arise as a result of events occurring after the date
this General Release of Claims is executed, (iii) any indemnification and
advancement rights Executive may have as a former employee, officer or director
of the Company or its subsidiaries or affiliated companies (including any rights
under Section 25 of the Employment Agreement or under the Company’s charter or
bylaws), (iv) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, (v) rights to vested
benefits under the Company’s 401(k) plan, and (vi) any rights as a holder of
equity securities or debt securities/notes of the Company.

 

2.             Executive represents that he has not filed against the Released
Parties any complaints, charges, or lawsuits arising out of his employment, or
any other matter arising on or prior to the date of this General Release of
Claims, and covenants and agrees that he will never individually or with any
person file, or commence the filing of any lawsuits, complaints or proceedings
with any governmental agency, or against the Released Parties with respect to
any of the matters released by Executive pursuant to paragraph 1 hereof;
provided, that nothing herein shall prevent you from filing a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”) or similar
federal or state agency or your ability to participate in any investigation or
proceeding conducted by such agency.  Executive does agree, however, that he is
waiving his right to recover any money in connection with such an

 

1

--------------------------------------------------------------------------------


 

investigation or charge filed by him or by any other individual, or a charge
filed by the Equal Employment Opportunity Commission or any other federal, state
or local agency.

 

3.             Executive acknowledges that, in the absence of his execution of
this General Release of Claims, the Severance Benefits would not otherwise be
due to him.

 

4.             Executive acknowledges and agrees that he received adequate
consideration in exchange for agreeing to the covenants contained in Section 7
of the Employment Agreement, that such covenants remain reasonable and necessary
to protect the legitimate business interests of the Company and its affiliates
and that he will continue to comply with those covenants.

 

5.             Executive hereby acknowledges that the Company has informed him
that he has up to 21 days to sign this General Release of Claims and he may
knowingly and voluntarily waive that 21 day period by signing this General
Release of Claims earlier.  Executive also understands that he shall have seven
days following the date on which he signs this General Release of Claims within
which to revoke it by providing a written notice of his revocation to the
Company in the manner described in Section 14 of the Employment Agreement.

 

6.             Executive acknowledges and agrees that this General Release of
Claims will be governed by and construed and enforced in accordance with the
internal laws of the State of New Jersey applicable to contracts made and to be
performed entirely within such State.

 

7.             Executive acknowledges that he has read this General Release of
Claims, that he has been advised that he should consult with an attorney before
he executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.

 

8.             This General Release of Claims shall become irrevocable on the
eighth day following Executive’s execution of this General Release of Claims,
unless previously revoked in accordance with paragraph 5, above.

 

Intending to be legally bound hereby, Executive has executed this General
Release of Claims on                       , 20    .

 

 

 

 

2

--------------------------------------------------------------------------------